Citation Nr: 0713757	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  96-40 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to April 
1977.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO), which denied the benefit 
sought on appeal.   

The case was remanded to the RO in July 2002 in order to 
afford the veteran a requested hearing, which was held at the 
RO in October 2002 before the undersigned Acting Veterans Law 
Judge.  Subsequently, the case was remanded to the RO again 
in order for the RO to consider medical evidence obtained by 
the Board and not previously considered by the RO.  
 
In a November 2005 decision, the Board denied the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  The veteran subsequently appealed the 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In January 2007, while this case 
was pending at the Court, VA's Office of General Counsel and 
appellant's representative filed a Joint Motion requesting 
that the Court vacate the Board's November 2005 decision and 
remand the case to the Board.  In February 2007, the Court 
issued an Order granting the Joint Motion, thereby vacating 
the November 2005 Board decision and remanding the case to 
the Board. 


FINDINGS OF FACT

An acquired psychiatric disorder was not present during 
service or within one year after service, and was not caused 
or aggravated by any incident or disorder of service origin; 
and the record contains clear and unmistakable evidence that 
there was no inservice aggravation of a personality disorder 
resulting in additional disability by superimposed disease or 
injury.

CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for an acquired psychiatric disorder are not met.  
38 U.S.C.A. §§ 1131, 1132, 1133 (West 2002); 38 C.F.R. §§ 
3.303, 3.306, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter in May 2004.  
In that letter, the RO informed the veteran of the types of 
evidence needed in order to substantiate his claim of 
entitlement service connection.  VA has also informed the 
veteran of the division of responsibility between the veteran 
and VA for obtaining that evidence, and VA requested that the 
veteran provide any information or evidence in his possession 
that pertained to such a claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  

Furthermore, the veteran and his representative have clearly 
expressed that they have actual knowledge of the evidence 
needed to substantiate the claim, as shown in letters 
addressing the claim.  With the demonstration of actual 
knowledge of the evidence needed to substantiate the claim 
and as the veteran has had the opportunity to participate 
effectively in the processing of his claim, that is, the 
opportunity to submit evidence or argument on the claim, the 
purpose of the VCAA notice was not frustrated and the veteran 
was not prejudiced by any possibly remaining defect in the 
VCAA notice.  A remand for additional notice today would 
serve no useful purpose.  

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

To the extent that any required notice was not provided, in a 
case involving the timing of the VCAA notice, the appellant 
has a right to a VCAA content-complying notice and proper 
subsequent VA process.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  After VCAA compliant notice was 
provided, the appellant was then afforded an opportunity to 
respond.  He has described the basis for his claim in 
statements.  The claim was subsequently readjudicated and the 
veteran was provided a supplemental statement of the case in 
December 2004.  Under these circumstances, the Board 
determines that the notification requirements of the VCAA 
have been satisfied.  Id; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)

Additionally, where the claim involves a disability rating 
and effective date, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
specifically include a requirement of notice that a 
disability rating and an effective date will assigned if a 
disability, to include on an extraschedular basis, is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Despite any inadequate notice provided to the veteran 
regarding the assignment of an effective date, the Board 
finds no prejudice to the veteran in processing with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, as service connection 
is denied here for the veteran's claim, notice as to these 
elements is moot.  

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, VA and private medical records including 
examination reports, and statements made in support of the 
veteran's claim.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claims.
 
II.  Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  
38 C.F.R. § 3.303(d).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and a psychosis becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease may be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  However, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise, and he does not argue otherwise.

Service connection may also be granted for aggravation of a 
preexisting disability.  See 38 C.F.R. § 3.306 (2006).  
Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides that every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b) (2006).  This presumption attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  See Bagby, 1 Vet. 
App. at 227.

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).

There has been a change in the interpretation of the law with 
respect to the adjudication of claims involving preexisting 
conditions and the application of the presumption of 
soundness.  Essentially, as recently interpreted under Cotant 
v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 3-2003 
(July 16, 2003), 38 U.S.C.A. § 1111 mandates that to rebut 
the presumption of sound condition, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service; and if the government meets this requirement 
(showing preexistence), then to show by clear and 
unmistakable evidence that the condition was not aggravated 
in service.  Vanerson v. West, 12 Vet. App. 254, 258 (1999); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The Court 
has defined the word "unmistakable" as an item that cannot be 
misinterpreted and misunderstood, i.e., it is undeniable."  
Vanerson, 12 Vet. App. at 258 (quoting WEBSTER'S NEW WORLD 
DICTIONARY 1461 (3rd Coll. Ed. 1988)).  See also Crippen v. 
Brown, 9 Vet. App. 412 (196).

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306. (2005); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

Notwithstanding the foregoing, congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection. 38 C.F.R. § 
3.303(c), 4.9 (2006); see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  To the extent that any current 
personality disorder may be related to a personality disorder 
diagnosed in service, this disorder is not a disability for 
VA service connection purposes.  38 C.F.R. §§ 3.303(c), 4.9.  
See also Sabonis v. Brown, 6 Vet. App. 426 (1994).  The only 
exception to this general rule is if there has been 
aggravation and resulting additional disability by 
superimposed disease or injury.  See Monroe v. Brown, 4 Vet. 
App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); 
VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-1999 
(Sept. 2, 1999).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

Private medical records dated before the veteran's period of 
active service show that he underwent three separate 
hospitalizations in 1972 during which he received treatment 
after episodes of drug abuse.  He was first hospitalized for 
about one month from January to February 1972 at a private 
facility in the psychiatric unit.  The discharge summary of 
that treatment shows that the veteran underwent psychological 
review.  The treatment provider noted that it was 
questionable whether the veteran could modify his apparently 
precipitating characterological response.  The treatment 
provider opined that the likelihood of similar episodes of 
drug and chemical abuse was probable.  The discharge 
diagnosis was drug and chemical abuse and adjustment reaction 
of adolescence.
 
Ten days after the first discharge, the veteran again was 
admitted in February 1972, and hospitalized at the same 
psychiatric unit until March 1972, after taking an overdose 
of Thorazine medication prescribed during his last admission.  
The admitting diagnosis at that time was drug and chemical 
abuse, adjustment reaction of adolescence, depressive 
reaction, and characterological (unsocialized) features.  
During hospitalization, the veteran was involved in a program 
and he seemed to adjust readily.  Treatment providers planned 
to transfer the veteran to another private facility in order 
to provide a long-term review of the veteran's needs, 
however, the veteran left the hospital "AWOL." 

In a March 1972 Prospect Note, the superintendent of the 
subsequent private facility provided the following history as 
given by the veteran's mother.  The veteran had been under a 
psychiatrist's care for two months.  He was not psychotic, 
but had been sniffing lighter fluid and smoking marijuana.  
He had been seen by a physician in October 1971 because he 
had run away from home two times, and his mother had heard 
that he was on drugs.  At one time, when the veteran was a 
patient, he told his mother if she did not take him out, he 
would kill himself.  She then did take him out, and he became 
intoxicated with lighter fluid.

In an April 1972 Prospect Note, the superintendent of a 
private facility provided the following history as given by a 
treating psychiatrist.  The veteran has a diagnosis of drug 
or chemical abuse and adjustment reaction of adolescence.  
There was some problem at the veteran's home involving the 
veteran's reaction to the presence of a cousin living with 
them who had leukemia.  The veteran had taken Thorazine in 
overdose, but not as a suicidal attempt, but as medication.  
The psychiatrist has treated the veteran with psychotherapy 
from which the veteran had benefitted to a certain degree. 
 
A discharge summary of hospitalization at the private 
facility shows that the veteran was voluntarily admitted as a 
drug addict in April 1972 and discharged in June 1972.  At 
the time of admission, the veteran's chief complaint was 
nervousness.  He stated he had not taken any drugs in the 
previous month.  He was cooperative with his treatment 
program, and, after reaching maximum hospital benefits, was 
discharged as improved and capable with mild impairment.  The 
final diagnosis was adjustment reaction of adolescence, and 
drug abuse.

Service medical records show the following.  The report of 
medical history at the time of enlistment in April 1974 shows 
that the veteran reported he had not had any depression or 
excessive worry, nervous trouble of any sort, or other 
potentially referable history.  He reported that he was in 
good health and was taking no medications.  The report of 
examination at that time shows that on examination the 
evaluation was normal for psychiatric examination.  

Service medical records show that in August 1974, the veteran 
was admitted after taking 18 to 50 Tedral, and was 
psychiatrically examined.  He reported that he took the 
Tedral because, though he did not want to die, he felt there 
was no way out of the situation he was in.  He reported 
having problems with the Army with loneliness, depression, 
and he had thought of going AWOL, but he did not do that.  
The veteran reported having trouble before service, with 
school and being able to express the way he wanted to feel.  
He reported that he also took drugs including LSD, 
amphetamines and cocaine, and was in a psychiatric hospital 
for this at age 14.  He reported no history of any other 
prior suicide attempt.  But he had once overdosed because of 
pressure, and again because he had felt there was no other 
way out.  He indicated he might go AWOL.  

On examination at that time, the veteran denied visual 
hallucinations, and there was no history of paranoid 
feelings.  He denied suicidal feelings now.  His affect was 
appropriate.  His speech showed no loosening of associations, 
no tangentiality and no circumstantiality.  His insight, 
judgment, and memory were fair.  The diagnostic impression 
was "character and behavior disorder, chronic, severe; 
manifested by ineffectual response to emotional, social, 
intellectual and physical stress, anxiety and depression; LOD 
(line of duty)- No, EPTS (existing prior to service)." 

The examiner opined that there were no mental or physical 
defects warranting admission to, or final disposition 
through, medical channels. The examiner recommended the 
veteran should be separated under appropriate administrative 
regulation, as expeditiously as possible.  In making that 
recommendation, the examiner stated the following.  The 
veteran's character and behavior disorder was of such 
severity that he could not be expected to respond to 
counseling, transfer or confinement.  The continued stress of 
military life could result in the veteran's becoming 
seriously psychiatrically ill.  The examiner recommended that 
the veteran seek outside psychiatric help.  

Service medical records show that the veteran was admitted in 
November 1974 and he admitted using hash and barbiturate.  He 
stating he desired rehabilitation, and medication for shakes.  
He was seen in April 1975, admitting to using chemicals 
before, and he presently was on grass.  The assessment was 
drug abuse.  

He was seen in March 1976 for complaints of the "shakes."  
There is a notation of chronic inappropriate reaction to mild 
stress, manifested as tremor of the knees shaking.  The 
veteran requested to be seen at the mental hygiene clinic.  
He was seen in August 1976 when he admitted to hashish use.  
The treatment record noted positive urine for Phenobarbital; 
and improper use of cannabis.  The veteran was admitted in 
November 1976.  At that time, he admitted to use of heroin 
but stated he does not use heroin at present.  The assessment 
at that time was misuse of heroin.

Service medical records show that in February 1977, the 
veteran was taken for treatment after injuring his left arm.  
Nursing notes show that he had been drinking (9 beers) that 
morning and fell through glass at around 0200, cutting deep 
in the left anterior cubital fosse.  The nursing note 
indicates that when first seen, the veteran appeared pale, 
alert, and cooperative.  

A consultation sheet at that time in February 1977 noted that 
the veteran had "cut himself with knife-attempted 
suicide."  That record contains a diagnosis of laceration-
left elbow.  Another record at that time also stated that the 
veteran cut his left arm at the elbow "-attempted 
suicide."  Other treatment records at that time indicate 
that the veteran struck his arm through a plate glass window 
causing deep laceration at the elbow.

A record of proceedings under Article 15 shows that the 
veteran received punishment for negligently destroying a 
window by thrusting his fist through it in February 1977.

The report of a June 1982 service examination apparently 
associated with the veteran's ROTC membership while a 
student, shows that the veteran reported that he was 
currently in good health and was taking no medications.  He 
reported that he had not had any depression or excessive 
worry, nervous trouble of any sort, or other referable 
complaints in the past.  On examination, the psychiatric 
evaluation was normal.  

Private medical records between 1992 and 1996 show the 
following.  The veteran was admitted for three days in 
November 1992 for an overdose of Valium.  A psychiatric 
history taken during hospitalization noted that the veteran 
began having problems at age ten.  His family sent him to a 
mental hospital several times.  He married his wife thirteen 
years before the present hospitalization.  The veteran 
reported that he worked as a TV cameraman, and that in 
September 1992, he had a panic attack.  He heard voices, and 
his thoughts were spinning around.  He became clammy, sweaty 
and could not cope anymore.  He became short of breath and 
went home.  He has not returned to his job since then.  He 
has financial problems and twice had to declare bankruptcy.  
The veteran reported that he had used marijuana since age ten 
off and on and had used it in the past year.  He reported 
that he had often been depressed for many years.  After 
examination, the admitting diagnosis was overdose of 
Diazepam. 

The discharge summary report of hospitalization for 
approximately one month in December 1992 at the Wabash Valley 
Hospital shows that the veteran was treated after the veteran 
became aware of excessive anxiety and panic-like symptoms.  
These produced physical tremulousness that interfered with 
his ability to function as a TV cameraman.  He withdrew from 
that work and arranged to enter the hospital.  The report 
noted a history of drug abuse, lighter fluid inhaling to the 
point of hallucinations in high school, of heroin use in the 
Army, and later hashish and alcohol abuse (apparently after 
service).  The discharge Diagnosis on Axis I was 
(1) adjustment disorder with mixed emotions and conduct; (2) 
alcohol abuse; (3) marijuana abuse; (4) history of other drug 
abuse; and (5) marital problems.  The Diagnosis on Axis II 
was personality disorder not otherwise specified.

A summary report of hospitalization in January 1993 shows 
that the veteran was treated for symptoms of a grand mal 
seizure.  The discharge diagnosis included "panic disorder 
and suffers from severe tension."

A February 1993 consultation report with respect to the 
seizure disorder, noted a history that the veteran had a 
recent onset of panic disorder, and then developed seizures 
in January 1993.  The veteran at that time reported a remote 
history of drug abuse including IV heroin in the mid 1970s 
but that he had no residual problems.

The veteran was hospitalized for about two weeks from June to 
July 1993 for major depression and panic disorder.  During 
hospitalization he underwent individual therapy on learning 
to cope with stress and a lot of co-dependency issues.  The 
treatment provider noted that the veteran experienced a lot 
of obsessive thinking; and that he continued to be quite 
anxious due to his past polysubstance abuse.  Psychological 
testing results revealed no psychosis.  The report contains a 
discharge diagnosis of (1) major depression, recurrent, 
severe, panic disorder (Axis I); and (2) mixed personality 
disorder with dependent narcissistic traits (Axis II).

The veteran was hospitalized again for about three weeks from 
July to August 1993 through the emergency room after he 
presented as being quite suicidal.  During hospitalization 
the veteran underwent psychiatric evaluation.  The report of 
that evaluation shows the following.  The veteran had had a 
fight with his wife, whom he believed was filing for divorce.  
He felt very suicidal with thoughts of overdosing on his 
medication so he came to the emergency room where he was 
admitted for protection of himself.  The report noted that 
the veteran does definitely had an addictive personality.  
The report contains an Axis I diagnosis of (1) major 
depression, recurrent, severe, panic disorder; (2) history of 
panic disorder; (3) obsessive compulsive disorder.  The 
report contains an Axis II diagnosis of mixed personality 
disorder with obsessive compulsive traits, dependent traits 
and borderline personality traits.

The report of a Johns Hopkins Anxiety Clinic evaluation in 
August 1995 shows that the veteran discussed a history of his 
childhood including of sexual abuse between ages 10 and 12.  
The veteran dropped out of high school but obtained a GED and 
enlisted in the Army in 1974 when he was 17 years old.  He 
reported serving in the Army for three years and that he did 
not move up in the ranks because of problems with disobeying 
orders and getting injured during a party at which he was 
engaged in drugs and alcohol.  He reported that he received 
an honorable discharge.  He then went to Bible College and 
received a bachelor's degree in communications, specializing 
in television broadcasting production.  He became a 
television camera operator for a religious oriented 
television show, but later lost his job due to unrelated 
problems of others in control of the show.  He then moved 
from Virginia to Chicago, Illinois, and became involved with 
televising major league baseball.  He worked for that company 
for five years, but had been on disability since 1993 due to 
his panic attacks and history of gran mal seizures. The 
veteran reported that he was married in 1973.  In 1991 he 
became separated from his wife but then reconciled with her.  

The veteran reported that he had had a history of intravenous 
heroin use in 1977 when he used it three times while serving 
in the Army.  He also reported that he had experimented with 
cocaine, LSD, amphetamines and barbiturates in the past.  He 
reported that he had a heavy use of marijuana beginning at 14 
years old and stopping in 1992.  He reported that he smoked 
marijuana on a daily basis, smoking 4 to 5 marijuana 
cigarettes per day.  He also reported that he had a tendency 
to overmedicate himself with Xanax.

With respect to his past psychiatric history, the veteran 
reported always feeling insecure and inferior to other people 
since his early teens.  Because of his drug use, his mother 
brought him to a psychiatrist when he was 15 years old.  He 
was reportedly placed on Thorazine and later overdosed on 
that.  He was then hospitalized and reportedly diagnosed with 
antisocial personality.  After leaving AWOL, he was 
apprehended and sent to a private hospital for 4 to 5 months 
for "antisocial, maladaptive behavior."  

The August 1995 report states that the veteran did not have 
any further psychiatric contact until 1992.  At that time, 
the veteran and his wife had reconciled, and he reported that 
he felt he was under an enormous pressure to support his 
wife.  He reported that on the job during a baseball game in 
1992, he began to have a sense of dread, believing that the 
game would be the last one he would ever televise.  He 
reported feeling paranoid, and having a feeling that he was 
about to snap.  He reported "being in a haze" during the 
game and did not remember working on the game.  Afterwards he 
went home and had his first panic attack.

The August 1995 report contains a formulation summarizing 
findings of the mental status evaluation.  The examiner noted 
that the veteran had a past history of obsessive-compulsive 
disorder, panic attacks, and major depression.  He had been 
reportedly dysthymic as long as he can remember, with 
thoughts of inferiority to his peers.  He had an extensive 
past history of substance abuse with daily marijuana use and 
intermittent alcohol use.  He had a past history of 
difficulty with his attention span, having problems 
concentrating in school and engaging in substance abuse 
beginning in his early teens.  The veteran reported having a 
classic presentation of panic attacks beginning in 1992.  The 
report concludes with Diagnoses as follows.  Under Axis I, 
(1) affective disorder, not otherwise specified; (2) rule out 
major depression; (3) anxiety disorder, not otherwise 
specified; (4) history of polysubstance abuse with daily 
marijuana use, now in remission.  Under Axis II, the 
diagnosis was deferred.

In a May 1996 statement from a physician who had followed the 
veteran at Johns Hopkins Anxiety Clinic for the past year, 
that physician noted that the veteran remained symptomatic 
with subclinical panic attacks, obsessive thoughts, and 
compulsive rituals.  The physician stated that the veteran 
had been troubled by these symptoms to an extent that he has 
not been able to work since 1992, and the veteran had 
symptoms probably four or five years prior to 1992.  The 
physician stated that the current diagnosis was anxiety 
disorder, not otherwise specified, with obsessive-compulsive 
traits and generalized anxiety; and he also appeared to be 
suffering from major depression.

In a November 1996 statement, Douglas P. Dionne, M.D., stated 
that the veteran was a psychiatric patient currently under 
his care at the Philhaven-Manchester clinic.  Dr. Dionne 
provided as a summary of his review of service and nonservice 
medical records in a timeline manner as follows.  The veteran 
was predisposed to psychiatric decompensation in a military 
setting by two factors: deficits in self-esteem secondary to 
his inability to receive affirmation and acceptance from an 
emotionally aloof and authoritarian father; and deficits in 
verbal expression secondary to stammering/stuttering speech 
that worsened with any attempt to express angry feelings or 
any strongly felt emotion.  The veteran's early childhood was 
also traumatized by a sexual victimization by an older male, 
raising self doubts.  His entry into the military service at 
age 17 then carried a need to prove himself in his father's 
world.  

As the pressures of routine military service increased, the 
chain of command responded to the veteran in the same way he 
experienced his father's disapproval, and he reacted self-
destructively.  The record shows little exploration of the 
basis for the veteran's self injury and angry behaviors 
except for administrative disciplinary responses.  The 
veteran lacked insight into his distress and therefore failed 
to obtain any definitive intervention or treatment prior to 
leaving service.  Dr. Dionne opined that this critical 
failure laid the foundation for subsequent development of 
obsessional thoughts (anger based) and 
perfectionistic/compulsive behaviors to control symptoms of 
marked anxiety and panic whenever potential failures or 
rejection were experienced.

Dr. Dionne opined the following.  Retrospection strongly 
suggests that the veteran first decompensated under the 
stress of routine military life.  There was an inadequate 
assessment to explain or explore significant behavioral 
agitation and possible self treatment with alcohol to 
identify a major psychiatric illness.  As a result, no 
treatment was provided and the disorder progressed.  After 
many years of this struggle, the veteran was now unable to 
function in a work setting and was struggling to manage the 
pressures of family life.  His symptoms have progressed to 
full expression of a bipolar affective disorder and a severe 
obsessive-compulsive disorder (OCD) with panic attacks.

Dr. Dionne noted that he was a former military psychiatrist 
with experience with medical board proceedings and reviews.  
In part on that basis, he opined that the veteran met 
criteria for (1) service connection as the precipitant to 
protean symptoms; (2) chronicity and continuity (in which the 
diagnosis is made at a later date but symptoms were present 
for the covered service time); and (3) reasonable doubt. 

VA treatment records dated in 1997 and 1998 show that the 
veteran was treated several times during that period for 
psychiatric symptomatology.  These records show various 
diagnoses including borderline personality disorder; 
dysthymia/depression; medicine noncompliance; BDZ 
dependence/abuse; depression with psychotic symptoms; 
anxiety; obsessive compulsive disorder; paranoid ideation; 
agoraphobia; atypical depression; and bipolar disorder.   

The report of a February 1999 VA examination shows that the 
examiner reviewed the veteran's past history 
(military/occupational, medical, and psychiatric).  The 
report contains a discussion of the veteran's subjective 
complaints with respect to various psychiatric 
symptomatology, and a discussion of objective findings on 
interview of the veteran.  After examination, the report 
contains an Axis I diagnosis of bipolar disorder, probably 
with psychotic features, presently fairly well controlled 
with the use of Olanzapine; obsessive compulsive disorder; 
rule out panic disorder with agoraphobia; past history of 
alcohol and cannabis abuse; and rule out generalized anxiety 
disorder.  On Axis II, the diagnosis was deferred.  The 
examiner provided no opinions referable to the question of 
whether any current psychiatric disorder is linked to 
service.  

The report of an April 2000 VA examination by a VA 
psychologist shows that he reviewed the claims file and 
conducted a psychological assessment of the veteran.  He 
opined that the veteran probably had a preexisting condition 
of borderline personality disorder that predisposed him to a 
bipolar affective disorder.  The psychologist stated that 
this was equivalent to stating that the affective disorder 
was aggravated by his military service.  The psychologist 
opined that the veteran's current symptoms match those of 
bipolar disorder with psychotic features.  

The psychologist discussed the veteran's childhood condition 
and associated problems, and noted a history of suicidal 
attempts by overdose and taking high risks.  He noted that 
while the veteran was in service, he punched his left fist 
and arm through a glass window in a suicidal threat.  After 
examination the report contains the following diagnosis: On 
Axis I, bipolar affective disorder, mixed severe, with 
psychotic features; history of alcohol abuse and cannabis 
abuse; and history of sexual abuse.  On Axis II, borderline 
personality.

During a June 2000 VA examination, the psychologist from the 
April 2000 VA examination, and a VA psychiatrist examined the 
veteran in order to respond to an RO request regarding 
questions intended to clarify the etiology of any current 
psychiatric disorder.  The request was for the examiners to 
provided opinions regarding the following questions:  (1) 
whether symptomatology in service (a) constituted the first 
symptoms of the psychosis which was not diagnosed or treated 
until many years later, or (b) as diagnosed at the time, 
constituted a character and behavior disorder, unrelated to 
an independent psychiatric disability which began many years 
after service.  (2) If the opinion previously expressed is 
affirmed, please include an explanation of how a disability 
which began many years after service could be aggravated by 
service prior to the inception of that disability.

In the psychologist's part of the examination report, he 
noted that prior to service, the veteran was admitted in 
March 1972 for drug and chemical abuse and given a diagnosis 
of adjustment reaction of adolescence, depressive reaction.  
There was an additional line that the problem was 
"characterological (unsocialized)," which the psychologist 
felt was a personal impression and not a diagnosis.  
Therefore, the psychologist believed that the correct 
diagnosis at that time (March 1972) was adjustment reaction 
and depressive reaction.   

The psychologist stated that at the time of the February 1977 
treatment for repair of laceration to the left forearm after 
the veteran stuck his arm through a window, a record states 
that the veteran stuck his arm through the window "in a 
suicide attempt."  In this regard, the psychologist stated 
that a suicide attempt is a psychiatric term and a symptom of 
bipolar, depression.  

The psychologist concluded with an opinion that based on 
review of the claims file and interviewing the veteran, that 
the veteran decompensated under the stress of military life, 
that he joined at an early impressionable age, that he was 
raised by a military father, and that there was a chronicity 
and continuity of bipolar psychiatric symptoms in the 
veteran.

In the section of the June 2000 VA examination report 
provided by the psychiatrist, he noted that for his part, he 
was going to elaborate on the psychologist's section of the 
report.  He noted that the veteran reported a history that he 
had a suicide attempt by punching glass while in service.  
The examiner stated he was unable to determine from the old 
records that this was in fact a suicide attempt, as he saw no 
psychiatric evaluation in this regard.  He also noted that 
punching glass was not a classical suicide attempt.  The 
psychiatrist noted that the veteran reported that he punched 
the window because he was angry because he had been 
threatened with an Article 15 for missing formation.  The 
veteran reported that he had an overdose suicide attempt in 
service, but the examiner did not see this in the records.  

The psychiatrist noted that according to the veteran, he had 
had multiple suicide attempts in service, before service, and 
after service.  The psychiatrist stated that given this 
information, the likelihood of a suicide attempt during 
service seemed plausible.  

The psychiatrist found there was no evidence of any psychosis 
during service.  The psychiatrist stated that he doubted that 
the diagnosis of bipolar disorder, that the veteran 
experienced many years after service, was related to his 
character and behavioral disorder.  The psychiatrist opined 
that both were of different etiology, and that one can 
develop a bipolar disorder with or without a diagnosis of 
antisocial personality disorder, borderline personality 
disorder or other personality disorders.

The psychiatrist commented on the psychologist's report with 
respect to the opinion that the veteran stuck his arm through 
a window in a suicide attempt.  The psychiatrist opined that 
after reviewing the contemporaneous records, he saw no 
evidence of a clear suicide attempt.

During an October 2002 hearing before the undersigned, the 
veteran stated that during his active duty, there were 
periods in which he would be a "very good soldier," but that 
there were times he would "hit bottom for some reason or 
another."  He testified that in hindsight, he attributed 
these episodes to depression. Regarding the incident during 
service in which he put his arm through a plate glass window, 
the veteran testified that "I really can't give any reason, I 
really don't know why, why it happened."  He testified that 
after the incident, he ran into his room and locked the door.  
He testified that looking back he really had no intention of 
coming back out of his room, which meant he would have died.  
He testified that he did not receive any psychiatric 
counseling after this incident or at any other time during 
service.

In a July 2003 statement from a VA psychiatrist, he provided 
a review of pertinent records and an opinion with respect to 
whether the veteran's symptoms in service were caused by 
service, exacerbated by service, or were related to any 
current psychiatric illness.  The statement contains a 
timeline of relevant medical and other records, including 
records of preservice psychiatric treatment in 1972; service 
medical and other records during service; and post-service 
medical records including a June 1982 examination report and 
subsequent medical records showing psychiatric treatment 
beginning in 1992.  

On the basis of that review, the examiner concluded with the 
following opinion.  It is likely that the veteran has an 
underlying personality disorder not otherwise specified with 
antisocial, narcissistic, and borderline features (cluster 
"B").  The examiner opined that the reported auditory 
hallucinations heard once could be easily attributable to the 
borderline personality, or some other drug-related symptom 
(of LSD, say).  The examiner noted that polysubstance 
dependence and alcoholism have been problems that pre-dated 
his service and which might have benefited from the 
discipline the military could have provided him had he not 
chosen to continue engaging in his own willful misconduct.  
The examiner noted in this regard that it appeared that 
hepatitis C could have been acquired from his use of 
intravenous heroin during service.  

The examiner opined that dysthymia is a likely diagnosis, 
given his Axis II personality variables, though he could not 
exclude the possibility of a drug-induced or organic mood 
disorder with impaired impulse control issues.  The examiner 
concluded with an opinion that he remained unconvinced that 
the veteran's symptoms in service were "caused" by service, 
exacerbated by service, or were related to any current 
psychiatric illness.  

In summary, the medical records prior to service document 
that the veteran was hospitalized on three separate occasions 
in 1972 for symptoms including drug abuse.  At the first 
hospitalization in January the treatment provider noted the 
veteran had an apparently "precipitating characterological 
response," and that similar episodes of drug and chemical 
abuse was probable.  The diagnosis at that time was "drug 
and chemical abuse and adjustment reaction of adolescence."  

He was hospitalized soon after that in February 1972 for an 
overdose of the medication Thorazine, prescribed at the 
earlier hospitalization.  The admitting diagnosis at that 
time was similar to before, "drug and chemical abuse and 
adjustment reaction of adolescence," and additionally, 
"depressive reaction, and characterological (unsocialized) 
features."

He was hospitalized again from April to June 1972 in order to 
treat his drug addiction.  The diagnosis at that time was 
adjustment reaction of adolescence, and drug abuse.  

Although the veteran's entrance examination report does not 
indicate any psychiatric disorder on entrance to service, 
treatment records in August 1974  contain a diagnosis of 
"character and behavior disorder, chronic, severe; 
manifested by ineffectual response to emotional, social, 
intellectual and physical stress, anxiety and depression" 
that the examiner found was existing prior to service.  

Thus, based on that and the preservice medical records, the 
veteran is shown to  have a diagnosed condition that 
preexisted service.  Based upon a review of all the evidence 
of record, the preexistence of the condition variously 
diagnosed (character and behavior disorder, and/or drug and 
chemical abuse and adjustment reaction of adolescence, 
depressive reaction, and characterological (unsocialized) 
features), is established by clear and unmistakable evidence, 
as it has been documented in objective medical records prior 
to the veteran's entrance into service.  Therefore, the 
presumption of soundness at entry has been rebutted.  
Therefore, pursuant to 38 U.S.C.A. § 1111, the veteran is not 
considered to have been in sound condition when examined for 
service -as to the symptomatology associated with the 
diagnoses discussed in the paragraphs above (character and 
behavior disorder, and/or drug and chemical abuse and 
adjustment reaction of adolescence, depressive reaction, and 
characterological (unsocialized) features).  

Further, as reflected in the reports of the April 2000 and 
June 2000 VA examinations, the preexisting condition is 
considered a personality disorder.  The examiner in April 
referred to this as a borderline personality disorder.  The 
VA psychiatrist in June 2000 referred to the diagnosis in 
service of character and behavioral disorder, which he 
specified was a personality disorder.  Thus, the evidence 
clearly shows that the veteran had a preexisting condition 
variously diagnosed but ultimately as a personality disorder.

Therefore, with respect to the diagnosed personality disorder 
shown to have preexisted service, the issue must be whether 
there has been aggravation with resulting in additional 
disability by superimposed disease or injury.  Alternatively, 
the Board must also determine whether any current psychiatric 
disorder is otherwise (that is, not associated with the 
preexisting personality disorder) resulting from an injury 
suffered or disease contracted in the line of duty during 
service.

In summary, the record shows that prior to service there was 
present symptomatology including drug abuse, which was 
attributed to a personality disorder variously diagnosed as 
character and behavior disorder, and/or drug and chemical 
abuse and adjustment reaction of adolescence, depressive 
reaction, and characterological (unsocialized) features.  The 
core manifestations of this, drug and chemical abuse 
including overdosing, is shown prior to service, continued 
throughout service; and according to the veteran's own 
report, the drug abuse continued after service though there 
is no record of any psychiatric treatment after service prior 
to the early 1990s.  

There is no contemporaneous evidence in service that the 
preexisting personality disorder was aggravated with 
resulting additional disability by superimposed disease or 
injury.  The service medical records show several treatments 
for drug abuse, including overdose, to an extent which is 
merely a continuation of the symptomatology that existed 
prior to service.  

The first time he was treated in service, the veteran 
underwent a psychiatric evaluation which established the 
diagnosis of a personality disorder that preexisted service.  
At that time he was admitted after taking an overdose, 
similar to an earlier episode before service.  He reported 
that he did not want to die, but he felt there was no way out 
of his situation; and that he had taken an overdose before 
when he had felt there was no other way out.  Subsequent 
service treatment records in 1974,  1975 and 1976 show that, 
as before service, he continued to have problems with drug 
abuse.  

As to the episode in February 1977 when the veteran injured 
his left forearm, initial treatment records approximately one 
hour after the injury noted that the veteran cut his left arm 
at the elbow in an "attempted suicide."  Another early 
treatment record soon after that incident noted that the 
veteran "cut himself with a knife-attempted suicide."  
Subsequent treatment records, however, correctly stated that 
the veteran's arm was injured when the veteran's arm broke 
through a glass window.  

No other proximate treatment records suggest there was an 
attempted suicide, and the veteran was only treated for 
physical injury to the left arm.  There are no records 
proximate to that injury showing any psychiatric treatment, 
as would be expected if the veteran had been suspected of 
attempting  suicide.  The treatment records indicate only 
that the veteran was drinking (nine beers) at the time, and 
shoved/fell through glass cutting deep into the left arm, and 
there is a record of proceedings under Article 15 showing 
that the veteran was punished for negligently destroying the 
window by thrusting his fist through it.

After service, medical records show no indication of any 
psychiatric problems prior to the early 1990s.  The record 
indicates that after service the veteran attended and 
completed a degree in college, and indicate he had a 
successful career in television until 1992.  When examined in 
June 1982, he reported no referable problems and on 
examination the psychiatric evaluation was normal.  He also 
had a long-term marriage with children, with no apparent 
problems prior to the early 1990s.  Only in 1992 is there 
medical evidence showing that he developed panic and other 
symptoms diagnosed then variously as psychiatric disorders as 
discussed above.

Thus, after service, the first indication of any potentially 
relevant pathology is in the early 1990s, many years after 
service ended.  At that time in November 1992 he began 
receiving treatment for symptoms associated with panic 
attacks that began two months before.  

Private treatment records show that between November 1992 and 
May 1996, the veteran received extensive psychiatric 
treatment numerous times including hospitalization.  None of 
the records of these treatments contain evidence linking the 
current psychiatric disorder diagnoses to service, or 
suggesting that the preexisting personality disorder was 
aggravated in service with resulting additional disability by 
superimposed disease or injury.  None of these records 
indicates that the veteran asserted that service resulted in 
any way to the current psychiatric diagnoses or personality 
disorder.     

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against granting 
entitlement to service connection for an acquired psychiatric 
disorder.  The Board finds that the evidence clearly and 
unmistakably shows that the preexisting personality disorder 
was not aggravated during service with resulting additional 
disability by superimposed disease or injury.  Also, by a 
preponderance, the evidence is against the appellant's claim 
that any current acquired psychiatric disorder is related to 
service.  

Just by itself, the extended time span, after service before 
the first post-service medical records show treatment, is 
probative evidence against a nexus with service. See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).

Two VA psychiatrists (in June 2000 and July 2003) have 
examined and/or reviewed the claims file and provided 
opinions against the notion that any current acquired 
psychiatric disorder is related to service.  Most recently, 
in July 2003, a VA psychiatrist provided an opinion that 
symptoms in service were not caused by service, exacerbated 
by service, or were related to any current psychiatric 
illness.  Their rationale for their findings and opinions are 
consistent with the clinical history as fully discussed 
above.  

In particular, the psychiatrist in June 2000 noted that he 
was unable to determine from service medical records that 
there was a suicide attempt when the veteran injured his arm 
breaking a glass window.  A review of the record at that time 
is consistent with his opinion.  Although two early records 
note "suicide attempt" and that the veteran cut his arm 
with a knife, subsequently proximate treatment records do not 
reflect this at all.  This question is important because an 
attempted suicide could suggest an aggravation of a 
preexisting condition, or otherwise could be associated with 
a current psychiatric disorder.  However, as shown in the 
contemporaneous service medical records, and confirmed by the 
psychiatric opinion in June 2000, the arm injury in service 
was not a suicide attempt. 

There are opinions of record from a private psychiatrist and 
a VA psychologist that are in opposition to the two VA 
psychiatrists' opinions, to the effect that the veteran has a 
current psychiatric disorder related to service.  As a 
premise, they point to the left arm injury as indicating a 
suicide attempt.  For the following reasons, however, the 
Board finds that these opinions are not probative.

The first opinion, provided by Dr. Dionne in November 1996, 
is essentially that the veteran was predisposed to 
psychiatric decompensation; that retrospection suggests he 
first decompensated under the stress of routine military 
life; that due to the veteran's lack of insight, need for 
treatment was not recognized in service, the absence of which 
was the "foundation" for the subsequent development of 
disorder; and that after many years of struggle (after 
service), his symptoms have progressed to a full expression 
of a bipolar affective disorder and severe OCD with panic 
attacks.  Dr. Dionne concludes in effect that service was the 
"precipitant to protean symptoms," meaning that service was 
the cause of the variable symptoms; and that there was a 
chronicity and continuity of symptoms present in service and 
later diagnosed.  

Regarding Dr. Dionne's opinion, the Board first notes that 
the contemporaneous medical evidence does not confirm any 
decompensation during service.  Decompensation in psychiatry 
is defined as the failure of defense mechanisms resulting in 
progressive personality disintegration.  See Dorland's 
Illustrated Medical Dictionary 432 (28th ed. 1994).  
Treatment records merely show a continuation of 
symptomatology manifested prior to service that has been 
attributed to the then diagnosed personality disorder.  

The evidence in service does not show any progression or 
increase in symptomatology, or change in diagnosis from the 
personality disorder as diagnosed at the beginning of 
service.  Service medical records also show that the need for 
treatment was recognized in service, in August 1974 when the 
veteran was diagnosed with a preexisting personality 
disorder, and the veteran was treated numerous times for the 
attendant drug abuse during service.  As to the February 1977 
arm injury, the record shows that while this may have been a 
result of alcohol abuse, the evidence does not show this was 
associated with an attempted suicide.

Dr. Dionne further opined that there was a chronicity and 
continuity of symptoms that had been present in service, and 
that these progressed to a full expression of a bipolar 
affective disorder and severe OCD with panic attacks.  The 
evidence, however, does not bear this out.  While there was 
inservice drug abuse, which has been attributable to the 
preexisting personality disorder, there is no contemporaneous 
evidence of any other symptomatology in service not 
associated with that condition.  Further, the clinical record 
does not show that there is a continuity of any 
symptomatology after service prior to 1992 when the veteran 
rather suddenly developed symptoms later diagnosed as 
acquired psychiatric disorder, variously diagnosed as 
discussed earlier.  

In reports of VA examinations in April 2000 and June 2000, 
the same VA psychologist offered opinions in effect the same 
as that of Dr. Dionne.  That psychologist opined essentially 
that the veteran probably had a preexisting condition of 
borderline personality disorder, that predisposed him to a 
bipolar affective disorder that was aggravated by service.  
He opined that the veteran decompensated under the stress of 
military life, and that there was a chronicity and continuity 
of bipolar psychiatric symptoms in the veteran.  As a core 
premise for that examiner's opinion, he noted that the 
veteran punched his left fist through a glass window in a 
suicidal threat.

Here again, the contemporaneous treatment records do not 
support the notion that the veteran's breaking of the glass 
was an attempt at suicide; albeit, the evidence may suggest 
he may have done so on purpose, or negligently as indicated 
in disciplinary documents at the time.  Further, there is no 
indication that psychiatric treatment was indicated at that 
time as was indicated earlier in service and provided.
Nor as explained above, is there evidence of any chronicity 
and continuity of symptomatology after service that was later 
diagnosed as an acquired psychiatric disorder.

For the foregoing reasons, the Board finds that the opinions 
of the two VA psychiatrists (to the effect that there is no 
link between service and such current disorder) significantly 
more probative than the opinions of the VA psychologist and 
private psychiatrist discussed immediately above-to the 
effect that a current acquired psychiatric disorder is 
related to service.  The Board finds the former opinions and 
contemporaneous medical records to be internally consistent; 
whereas the opinions that there is a link may be consistent 
with each other, they are not consistent with the record 
otherwise. 

Thus, while the veteran was diagnosed in service with a 
condition categorized as a personality disorder, such 
disorder is not a disability for VA service connection 
purposes.  38 C.F.R. §§ 3.303(c), 4.9.  Further, that 
disorder was found to preexist service and was not shown to 
have been aggravated with resulting additional disability by 
superimposed disease or injury.  See Monroe v. Brown, 4 Vet. 
App. 513, 514-515 (1993).  The service medical records do not 
show any indication of any other psychiatric condition in 
service. 

After service, the first indication or diagnosis of any 
chronic acquired psychiatric disorder is not until at least 
the early 1990s, as discussed above.  Post-service medical 
records showing no indication until many years after service 
are probative evidence against a nexus with service.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The normal 
medical findings at the time of separation from service, as 
well as the absence of any medical records of a diagnosis or 
treatment for many years after service constitutes probative 
evidence against the claim).

Further, the preponderance of the evidence including medical 
opinions fail to relate a current diagnosis of an acquired 
psychiatric disorder to service.  The veteran has asserted 
that he incurred an acquired psychiatric disorder during his 
period of active service.  However, as a layman, the veteran 
has no competence to give a medical opinion on the diagnosis 
or etiology of a condition.  Espiritu, 2 Vet. App. 492.

With respect to any indication cited in the post-service 
treatment records of a personality disorder, that by itself 
is not a disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  

Finally, there is no evidence of a psychosis manifesting to a 
compensable degree within one year of separation from active 
duty service, such that service connection would be warranted 
on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309. 
(2006).

The weight of the credible evidence demonstrates that any 
current acquired psychiatric disorder began years after the 
veteran's active duty and was not caused by any incident of 
service.  As the preponderance of the evidence is against the 
claim for service connection for such disorder, the benefit-
of-the- doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder is 
denied. 



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


